Citation Nr: 0105572	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 719	)	DATE
	)
	)


THE ISSUE

Whether a May 1998 decision of the Board of Veterans' Appeals 
denying service connection for the cause of the veteran's 
death should be revised or reversed on the grounds of clear 
and unmistakable error.


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran, who had active service from December 1941 to 
October 1942 and from March 1945 to June 1946, including as a 
prisoner of war from April 1942 to October 1942, died in 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the appellant, the veteran's surviving 
spouse, to revise or reverse a May 1998 decision of the 
Board.


FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied service 
connection for the cause of the veteran's death.  

2.  The May 1998 Board decision was reasonably supported by 
the evidence of record.


CONCLUSION OF LAW

The May 1998 Board decision denying service connection for 
the cause of the veteran's death was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 1998); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the Board's May 1998 
decision showed that the veteran died on November [redacted], 
1984.  According to the death certificate, the immediate cause of 
his death was a brain stem herniation due to an intracerebral 
hematoma, left frontoparietal with ventricular extension.  
Other significant conditions identified as contributing to 
his death were cardiac arrhythmias.

The veteran was hospitalized in the Armed Forces of the 
Philippines Medical Center in Quezon City at the time of his 
death.  This institution had submitted a certificate 
indicating that no clinical records pertaining to the 
veteran's death were available.  Additionally, the physician 
who apparently treated the veteran during his terminal 
illness submitted a certificate indicating the diagnoses 
given to his illness and the surgical procedure conducted 
during the hospitalization.  There was nothing contained in 
any of these certificates indicating a link between the 
veteran's terminal illness and his service during World War 
II.  The veteran did not have any dealings with the 
Department of Veterans Affairs (VA) during his lifetime and 
service connection had not been established for any 
disability.

According to a report of a general medical examination 
conducted in June 1946 in conjunction with the veteran's 
transfer from the United States Army to the army of the 
Philippine Commonwealth, his neurological system and 
cardiovascular system were considered to have been normal at 
that time.  He reported having had malaria and dysentery in 
1942, but stated that he was not disabled or suffering from 
any wound, injury or disease at the time of the examination 
in 1946.  Also of record was an Affidavit for Philippine Army 
Personnel, which was executed and signed by the veteran in 
November 1945.  According to this affidavit, the veteran 
affirmed that he had incurred no wounds or illnesses during 
his time in service.
In support of her claim, the appellant submitted affidavits 
and medical certificates from several doctors and affidavits 
from other people with knowledge of the veteran.  
Additionally, she submitted numerous documents and presented 
sworn testimony at a personal hearing and a deposition under 
oath to a VA field social worker.  In an affidavit from a man 
who described himself as a friend and neighbor of the 
veteran, the affiant remembered that when the veteran was 
released from a Japanese prison camp in 1942, he had been 
suffering from malaria, typhoid fever, weak lungs, and 
hypertension.  He further stated that his half-brother, a 
physician named Dr. [redacted], had provided medical 
treatment to the veteran from 1942 to 1952.

Two former servicemen who had served with the veteran 
submitted affidavits to the effect that they remembered him 
suffering from illness, including malaria, weak lungs, and 
hypertension during wartime.  Similarly, two former prisoners 
of war submitted a joint affidavit stating that when the 
veteran was released from prison camp, he had been suffering 
from malaria, dysentery, beriberi, hypertension, swelling of 
the lower extremities, and heart disease.

A statement received in September 1996 from [redacted]
[redacted], M.D., indicated that he had treated the veteran 
occasionally between 1968 and 1984 for malaria, pulmonary 
tuberculosis, chronic bronchiectasis, chronic emphysema, 
pneumonitis, malignant hypertension, and arthritis.  He 
further stated that he had always visited the veteran in the 
veteran's own home and that the veteran had maintained his 
clinical records at home.  An affidavit submitted by the 
appellant in conjunction with Dr. [redacted] statement 
affirmed that Dr. [redacted] had given her and her husband all 
the medical records reflecting such treatment, but that these 
records had been burned in a fire in their home.

The appellant submitted a medical statement dated in March 
1996 and signed by a Juan C. Lumibao, M.D.  According to the 
statement, the author treated the veteran for malaria, 
chronic dysentery, peptic ulcer, arthritis, and malnutrition 
on a monthly basis between 1946 and 1956.  A statement signed 
by Richard M. Zalamea, M.D., was submitted in May 1996.  
According to this statement, Dr. Zalamea treated the veteran 
between 1974 and 1984 for symptoms including headache, 
dizziness, blurring of vision, and numbness of the right side 
of his body.  These symptoms were attributed to a cerebral 
thrombosis, probably a hematoma, and a history of a space 
occupying lesion in the brain.  There was no mention of 
hypertension or heart disease in this statement.

In September 1996, the appellant submitted two statements 
written on the letterhead of a surgeon/cardiologist named 
Antonio L. Villaneuva, M.D.  Both statements indicated that 
the veteran was given the diagnoses of malaria, essential 
hypertension, persistent dizziness, anxiety, post-traumatic 
stress, ischemic heart disease, beri-beri heart, 
malnutrition, avitaminosis, arthritis of both knees, 
lumbosacral pains, and general debility.  Although both 
statements bear the date "November 6, 1946," one statement 
indicated that the medical report was taken from a book of 
medical records dated on November 6, 1946, by Dr. Villaneuva.  
The other statement contained the notation that Dr. 
Villaneuva had treated the veteran as an outpatient from 
November 1946 to January 1956.  Neither statement contained 
any information pertaining to an intracerebral hematoma.

During a April 1996 hearing on appeal, the appellant 
testified as to her belief that her husband died because of 
disabilities which had their inception during his active 
service in World War II.  She also explained that his medical 
treatment records had been burned in a fire in their home.  A 
man identified as her nephew testified that he recalled his 
uncle, the veteran, telling him about his experiences and 
suffering in the prisoner of war camp in 1942.

The appellant submitted additional testimony under oath 
during a deposition conducted by a VA field investigator in 
February 1997.  She explained that her nephew had obtained 
the medical certificates from Dr. Lomibao and Dr. Villaneuva 
which she had submitted to the VA in support of her claim.  
Because her nephew had obtained the certificates, she had 
never met the two doctors.  She had remembered that the 
veteran told her he had been treated by these doctors prior 
to their marriage.  She stated that the veteran had also been 
treated by Dr. [redacted] and Dr. Leticia de Asis during 
the 1960's.

A field investigator's report dated in April 1997 was also of 
record.  According to the report, the field investigator 
visited the office and clinic of Danilo Lomibao, the son of 
Dr. Juan C. Lomibao.  Danilo Lomibao reviewed the March 1996 
statement submitted by the appellant.  He stated that the 
signature on this statement was not his father's signature, 
the medical license number reflected on the statement was not 
his father's license number, and that his father's name on 
the statement was spelled incorrectly as "Lumibao" rather 
than "Lomibao."  Furthermore, he indicated that his father 
had moved to the United States prior to his death in August 
1996, and had already been residing in the United States in 
March 1996, the date of the statement.  Lastly, he, along 
with another clinic employee, indicated that they were not 
aware of any patient by the veteran' s name and that there 
were no medical records pertaining to the veteran in the 
clinic.

According to the report, the field investigator also visited 
the home of Dr. Antonio Villaneuva.  Dr. Villaneuva 
acknowledged that the statements were submitted by him at the 
request of the appellant.  He was unable to show the 
investigator the medical records referred to in the 
statements immediately, but when the investigator returned 
the following day, Dr. Villaneuva presented a book labeled 
"Diary 1948," reflecting treatment of various patients 
between 1946 and 1950.  He stated that no other medical 
records for the veteran were available.  The investigator 
photocopied the pertinent pages of the diary and observed 
that the entries were written in fountain pen, the pages of 
the diary appeared old, and that the medical diagnoses for 
different patients appeared to be similar or identical.
The Regional Office obtained a medical opinion as to the 
cause of the cardiac arrhythmia noted on the veteran's death 
certificate as contributing to the cause of his death.  In an 
opinion dated in November 1997, a VA physician who had 
reviewed all the medical evidence of record, noted that the 
veteran had been given the diagnosis of hypertension by Drs. 
[redacted] and Zalamea, but that there was no mention of 
ischemia by these physicians or indeed, in any of the medical 
records available for review.

The VA physician commented that the intracerebral hemorrhage 
which was the primary cause of the veteran's death could have 
been secondary to the documented hypertension.  With regard 
to the cardiac arrhythmia noted on the death certificate, the 
physician presented the opinion that the cardiac arrhythmia 
was likely caused by the cerebrovascular accident, or 
hemorrhage.  She therefore concluded that in the absence of 
data regarding signs and symptoms of ischemia, the cardiac 
arrhythmia noted on the veteran's death certificate was 
probably secondary to the intracerebral hemorrhage.

Also of record at the time of the May 1998 Board decision was 
a physician's statement from Dr. Leticia De Asis.  She 
indicated that she had treated the veteran in 1980 and 1981 
for pulmonary complaints and a liver insufficiency.  She 
summarized his diagnoses as a fatty liver secondary to a 
moderate degree of malnutrition coupled with pulmonary 
tuberculosis in relative remission.

Analysis

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (2000).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include a change in 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, VA's failure to fulfill the 
duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.

In this case, the claimant alleges clear and unmistakable 
error in the May 1998 Board decision which denied service 
connection for the cause of the veteran's death.  The Board 
concluded that the appellant had not presented competent 
medical evidence of a causal relationship between the cause 
of the veteran's death and his service.

According to the law in effect at the time of the decision at 
issue, where the determinative issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board found in the May 1998 decision that, as there was 
no evidence in the record that the intracerebral hematoma or 
the cardiac arrhythmia had their inception in service or were 
otherwise related to service, the test to establish well-
groundedness pursuant to Grottveit, supra, had not been met.  
It was noted that, as the appellant was not a medical expert, 
she was not competent to express an authoritative opinion 
regarding the medical causation of the veteran's terminal 
illness. Espiritu, supra.

The appellant, in support of her claim for clear and 
unmistakable error in the May 1998 Board decision, has argued 
that medical statements from private sector physicians have 
been disregarded.  The Board notes that the Board decision 
did in fact consider the statements from the private sector 
physicians.  The statements from the private physicians, Dr. 
Villaneuva, Dr. [redacted], a Dr. Lumibao and Dr. de Asis, were 
clearly reviewed as they were summarized in the Board 
decision previous to an analysis of the appellant's claim.

While the appellant apparently disagrees with the weight 
given this private sector medical evidence, 38 C.F.R. § 
20.1403(d) specifically states that clear and unmistakable 
error does not include a disagreement as to how the facts 
were weighed or evaluated.  This allegation essentially 
amounts to no more than a non- specific allegation of 
disagreement as to how the medical evidence that was then of 
record was weighed or evaluated.  Such an allegation fails on 
its face to constitute a viable claim of clear and 
unmistakable error in the May 1998 Board decision.

The Board has considered the allegations of error in the May 
1998 decision of the Board as set forth by the appellant.  
However, the Board is unable to find any error of fact or law 
in that decision which, had it not been made, would have 
manifestly changed the outcome when it was made.  38 C.F.R. 
§ 20.1403(c).  No viable allegation of clear and unmistakable 
error has been presented in the May 1998 Board decision that 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  In the absence of any such 
clear and unmistakable error, the appellant's motion must be 
denied.


ORDER

In the absence of clear and unmistakable error in the May 
1998 decision of the Board that denied service connection for 
the cause of the veteran's death, the appellant's motion is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



